Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00784-CV
____________
 
EMILIE SANDOVAL, Appellant
 
V.
 
BRENDA MAE FRITSCHE, Appellee
 
 

 
On Appeal from the
215th District Court
Harris County,
Texas
Trial Court Cause
No. 2004-27281
 

 
M E M O R A N D U M  O P I N I O N
This is
an appeal from a judgment signed June 5, 2006.  The notice of appeal was filed
on September 8, 2006.  To date, our records show that appellant has neither
established indigence nor paid the $125.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 




On October 26, 2006, this court ordered appellant to pay
the filing fee.  To date, appellant has not responded.  See Tex. R. App. P. 42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c)
(allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.